UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended June 28, 2014 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As July 22, 2014 there were 18,644,778 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – June 28, 2014 (unaudited) and September 28, 2013 3 Consolidated Statements of Earnings (unaudited) – Three and Nine Months Ended June 28, 2014 and June 29, 2013 4 Consolidated Statements of Comprehensive Income (unaudited) – Three and Nine Months Ended June 28, 2014 and June 29, 2013 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended June 28, 2014 and June 29, 2013 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 6. Exhibits 26 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 28, September 28, (unaudited) Assets Current assets Cash and cash equivalents $ 67,754 $ 97,345 Marketable securities held to maturity - 256 Accounts receivable, net 108,685 87,545 Inventories, net 80,161 71,785 Prepaid expenses and other 4,273 3,284 Deferred income taxes 4,713 4,502 Total current assets 265,586 264,717 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 191,043 179,331 Marketing equipment 256,324 244,770 Transportation equipment 6,890 5,953 Office equipment 18,123 16,282 Improvements 26,450 24,917 Construction in progress 6,531 9,952 534,598 510,442 Less accumulated depreciation and amortization 375,925 363,278 158,673 147,164 Other assets Goodwill 86,265 76,899 Other intangible assets, net 52,345 44,012 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 129,640 107,664 Other 3,726 3,205 273,976 233,780 $ 698,235 $ 645,661 Liability and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 171 $ 211 Accounts payable 66,753 50,906 Accrued insurance liability 10,852 9,954 Accrued income taxes 1,562 1,740 Accrued liabilities 5,578 3,769 Accrued compensation expense 12,991 13,671 Dividends payable 5,975 2,988 Total current liabilities 103,882 83,239 Long-term obligations under capital leases 402 136 Deferred income taxes 45,807 45,183 Other long-term liabilities 525 538 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,639,000 and 18,677,000 respectively 31,499 34,516 Accumulated other comprehensive loss ) ) Retained Earnings 519,670 487,979 547,619 516,565 $ 698,235 $ 645,661 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 28, June 29, June 28, June 29, Net Sales $ 257,113 $ 237,036 $ 665,957 $ 629,770 Cost of goods sold(1) 172,745 161,714 460,570 442,162 Gross Profit 84,368 75,322 205,387 187,608 Operating expenses Marketing (2) 21,274 19,554 56,825 53,499 Distribution (3) 19,314 16,750 51,816 47,863 Administrative (4) 7,883 7,063 21,648 20,122 Other general expense (income) 234 ) 1,132 ) 48,705 42,938 131,421 121,004 Operating Income 35,663 32,384 73,966 66,604 Other income (expense) Investment income 1,159 904 3,273 2,576 Interest expense & other ) Earnings before income taxes 36,796 33,259 77,150 69,098 Income taxes 13,118 12,087 27,525 25,040 NET EARNINGS $ 23,678 $ 21,172 $ 49,625 $ 44,058 Earnings per diluted share $ 1.26 $ 1.12 $ 2.64 $ 2.33 Weighted average number of diluted shares 18,832 18,913 18,814 18,890 Earnings per basic share $ 1.27 $ 1.13 $ 2.66 $ 2.34 Weighted average number of basic shares 18,686 18,807 18,686 18,804 Includes share-based compensation expense of $136 and $371 for the three months and nine months ended June 28, 2014, respectively and $134 and $361 for the three months and nine months ended June 29, 2013. Includes share-based compensation expense of $190 and $530 for the three months and nine months ended June 28,2014, respectively and $186 and $496 for the three months and nine months ended June 29, 2013. Includes share-based compensation expense of $12 and $33 for the three months and nine months ended June 28, 2014, respectively and $8 and $23 for the three months and nine months ended June 29, 2013. Includes share-based compensation expense of $251 and $704 for the three months and nine months ended June 28, 2014, respectively and $214 and $578 for the three months and nine months ended June 29, 2013. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended Nine months ended June 28, June 29, June 28, June 29, Net Earnings $ 23,678 $ 21,172 $ 49,625 $ 44,058 Foreign currency translation adjustments 262 ) ) ) Unrealized holding gain (loss) on marketable securities 965 ) 2,394 ) Total Other Comprehensive Income (loss), net of tax 1,227 ) 2,380 ) Comprehensive Income $ 24,905 $ 17,553 $ 52,005 $ 41,070 All amounts are net of tax. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine months ended June 28, June 29, Operating activities: Net earnings $ 49,625 $ 44,058 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 23,599 21,298 Amortization of intangibles and deferred costs 3,929 3,577 Share-based compensation 1,638 1,458 Deferred income taxes ) ) Loss on sale of marketable securities 361 - Other ) ) Changes in assets and liabilities net of effects from purchase of companies Increase in accounts receivable ) ) Increase in inventories ) ) Increase in prepaid expenses ) ) Increase in accounts payable and accrued liabilities 14,417 6,408 Net cash provided by operating activities 69,135 53,700 Investing activities: Payment for purchases of companies, net of cash acquired ) - Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 7,245 23,958 Proceeds from disposal of property and equipment 1,241 782 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) ) Proceeds from issuance of stock 1,107 2,899 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents 20 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 97,345 154,198 Cash and cash equivalents at end of period $ 67,754 $ 79,268 See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three and nine months ended June 28, 2014 and June 29, 2013 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in our third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 28, 2013. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $370,000 and $854,000 at June 28, 2014 and September 28, 2013, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,008,000 and $7,434,000 for the three months ended June 28, 2014 and June 29, 2013, respectively, and for the nine months ended June 28, 2014 and June 29, 2013 was $23,599,000 and $21,298,000 respectively. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended June 28, 2014 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 28, 2014 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Three Months Ended June 29, 2013 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Nine Months Ended June 29, 2013 Income (Numerator) Shares (Denominator) Per Share Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - 86 ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5 At June 28, 2014, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended Nine months ended June 28, June 29, June 28, June 29, (in thousands, except per share amounts) Stock Options $ 404 $ 206 $ 1,104 $ 596 Stock purchase plan 102 179 279 316 Stock issued to outside directors - 11 - 35 Stock issued to employees 8 4 16 13 $ 514 $ 400 $ 1,399 $ 960 Per diluted share $ 0.03 $ 0.02 $ 0.07 $ 0.05 The above compensation is net of tax benefits $ 75 $ 142 $ 239 $ 498 The Company anticipates that share-based compensation will not exceed $1.8 million net of tax benefits, or approximately $.10 per share for the fiscal year ending September 27, 2014. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2014 first nine months: expected volatility of 20.6%; risk-free interest rate of 1.4%; dividend rate of .8% and expected lives of 5 years. During the 2014 nine month period, the Company granted 101,572 stock options. The weighted-average grant date fair value of these options was $15.24. During the 2013 nine month period, the Company granted 1,600 stock options. The weighted-average grant date fair value of these options was $13.76. Expected volatility is based on the historical volatility of the price of our common shares over the past 55 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. 10 Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
